                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7

                                   8        OPTRONIC TECHNOLOGIES, INC,                     Case No.16-cv-06370-EJD (VKD)
                                                        Plaintiff,
                                   9
                                                                                            [REDACTED] ORDER RE JOINT
                                                  v.                                        DISCOVERY DISPUTE LETTER RE
                                  10
                                                                                            RULE 30(B)(6) DEPOSITION OF
                                  11        NINGBO SUNNY ELECTRONIC CO.,                    NINGBO SUNNY
                                            LTD., et al.,
                                  12                                                        Re: Dkt. No. 174
Northern District of California




                                                        Defendants.
 United States District Court




                                  13

                                  14           Plaintiff Optronic Technologies, Inc. (“Orion”) moves to compel defendant Ningbo Sunny

                                  15   Electronics Co. (“Ningbo Sunny”) to produce for further deposition a corporate representative

                                  16   who is prepared to testify regarding topics 1, 7, 8, 9, 11, and 15-18 of Orion’s Rule 30(b)(6)

                                  17   deposition notice to Ningbo Sunny. Alternatively, Orion asks the Court to prohibit Ningbo Sunny

                                  18   from offering testimony on any matters as to which its corporate representative claimed lack of

                                  19   knowledge.

                                  20           The Court finds this dispute suitable for disposition without a hearing.

                                  21   I.      BACKGROUND
                                  22           Pursuant to a Rule 30(b)(6) deposition notice, Orion took the deposition of Ningbo

                                  23   Sunny’s corporate representative, James Chiu, on September 12 and 13, 2018. Orion says that Mr.

                                  24   Chiu was not adequately prepared to address several topics in the deposition notice and that he

                                  25   obstructed the deposition by unreasonably delaying his answers and claiming ignorance.

                                  26           Ningbo Sunny responds that Mr. Chiu took extensive steps to prepare for the deposition

                                  27   and to provide testimony on the noticed topics. Further, Ningbo Sunny says that Mr. Chiu did not

                                  28   refuse to provide answers, but did his best to respond to numerous questions that were beyond the
                                   1   scope of the deposition notice.

                                   2   II.    DISCUSSION
                                   3          In response to Orion’s Rule 30(b)(6) deposition notice, Ningbo Sunny had an obligation to

                                   4   prepare a representative or representative to testify about information known or reasonably

                                   5   available to Ningbo Sunny. Fed. R. Civ. P. 30(b)(6). The Court considers whether Ningbo Sunny

                                   6   complied with that obligation with respect to each of the topics at issue.

                                   7          A.      Topics 7, 8, and 11
                                   8          These topics seek testimony regarding Ningbo Sunny’s interactions with Synta and David

                                   9   Shen with respect to various matters:

                                  10                  7. The identity, roles and responsibilities of all Ningbo Sunny
                                                      personnel involved in the preparation, negotiation, and execution of
                                  11                  all agreements with the Synta entities, including with David Shen
                                                      and his extended family.
                                  12
Northern District of California
 United States District Court




                                                      8. The nature and extent of your communications, agreements, and
                                  13                  contracts with the Synta entities since November 2012, including
                                                      with David Shen and his extended family and including all
                                  14                  agreements or communications about the following: (a) product
                                                      strategy, (b) assets owned by Hayneedle, (c) market allocation, (d)
                                  15                  pricing.
                                  16                  11. The identity, role, and responsibilities of all Ningbo Sunny
                                                      personnel involved in the preparations, negotiations, and and/or
                                  17                  execution of its acquisition of Meade.
                                  18   Dkt. No. 174-1.

                                  19          Orion argues that Mr. Chiu was not prepared to discuss the roles and responsibilities of

                                  20   Messrs. Shen, Anderson, Lupica, and Huen in Ningbo Sunny’s acquisition of Meade. Defendants

                                  21   respond that none of these people is an employee of Ningbo Sunny and therefore they are not

                                  22   “Ningbo Sunny personnel,” as that term is used in topics 7 and 11, a point Orion does not dispute.

                                  23          That leaves topic 8. Defendants contend that Messrs. Anderson, Lupica, and Huen, each of

                                  24   whom apparently consulted individually for Ningbo Sunny, are not “Synta entities” (at least as

                                  25   defendants understood that term) and, therefore, questions about communications or agreements

                                  26   with these individuals are not within the scope of topic 8. Defendants appear to concede,

                                  27   however, that communications and agreements with David Shen are within the scope of topic 8.

                                  28   Orion says that Mr. Chiu was not prepared to testify fully and completely on behalf of Ningbo
                                                                                         2
                                   1   Sunny about the matters in topic 8 with respect to Mr. Shen specifically. The deposition transcript

                                   2   excerpts provided to the Court reflect that Mr. Chiu’s testimony was incomplete, or at least

                                   3   inconsistent, regarding (i) the nature and terms of any agreement between Ningbo Sunny and Mr.

                                   4   Shen, (ii) the compensation, if any, paid to Mr. Shen for his work for Ningbo Sunny, and (iii) Mr.

                                   5   Shen’s work for Ningbo Sunny. See, e.g. Dkt. Nos. 171-24, 171-28 (Chiu Rule 30(b)(6) dep. at

                                   6   69:11-70:3 and 227:5-24). The fact that Orion did obtain, or could have obtained, testimony on

                                   7   these matters from the personal deposition of Mr. Ni does not satisfy Ningbo Sunny’s obligation

                                   8   to provide a corporate representative who is prepared to testify with respect to topic 8.

                                   9          B.      Topic 9
                                  10          This topic seeks testimony from Ningbo Sunny regarding revenues and profits:

                                  11                  9. Your revenues and profits from sales to: (a) the Synta entities,
                                                      (b) Orion, (c) other telescope distributors, (d) consumers.
                                  12
Northern District of California
 United States District Court




                                  13   Dkt. No. 174-1.
                                  14          Orion says that Mr. Chiu was not prepared to identify Ningbo Sunny’s profits with respect

                                  15   to sales to particular customers. Ningbo Sunny responds that       [REDACTED]

                                  16                            and that it has provided all of the information it has about the company’s

                                  17   profits. The deposition transcript excerpts provided to the Court reflect that Mr. Chiu provided

                                  18   complete testimony on this topic.

                                  19          C.      Topic 1
                                  20          This topic seeks testimony regarding details of Ningbo Sunny’s corporate relationships and

                                  21   structure:

                                  22                  1. The organizational structures of Ningbo Sunny, Sunny Optics,
                                                      and Meade, during the time period from January 2010 to present,
                                  23                  including but not limited to: (a) the roles and responsibilities of the
                                                      leadership of Ningbo Sunny, and (b) its beneficial ownership during
                                  24                  the time period from November 2012 to present.
                                  25   Dkt. No. 174-1.

                                  26          Orion says that Mr. Chiu was not prepared to testify about (i) the beneficial ownership of

                                  27   Ningbo Sunny, (ii) the corporate affiliates of Ningbo Sunny, and (iii) the heads of Ningbo Sunny’s

                                  28   departments. The deposition transcript excerpts provided to the Court reflect that Mr. Chiu was
                                                                                         3
                                   1   adequately prepared to testify regarding this topic.

                                   2          D.      Topics 15-18
                                   3          These topics ask for testimony regarding Ningbo Sunny’s document preservation,

                                   4   collection, and production efforts; its initial disclosures; and its responses to Orion’s written

                                   5   discovery requests.

                                   6          Orion says that Mr. Chiu was wholly unprepared to testify about these matters, although it

                                   7   does not dispute defendants’ contention that Mr. Chiu was able to supply the missing information

                                   8   later in his deposition, during questioning by defendants’ counsel. Indeed, it appears from the

                                   9   deposition transcript, that during a recess in the deposition Mr. Chiu took steps to investigate

                                  10   information that he did not have when questioned initially by Orion’s counsel. See, e.g. Dkt. No.

                                  11   171-28 (Chiu Rule 30(b)(6) dep. at 260:7-262:17; 267:13-21). Accordingly, it appears that Orion

                                  12   eventually obtained the information it contended was missing from Mr. Chiu’s initial testimony.
Northern District of California
 United States District Court




                                  13          E.      Deposition Conduct
                                  14          Orion says that Mr. Chiu took an unreasonably long time to answer questions during the

                                  15   deposition, in an effort to “run out the clock.” Defendants respond that many of the questions

                                  16   posed to Mr. Chiu were not within the scope of the noticed topics for which he was designated and

                                  17   that Orion simply wasted its time with the witness.

                                  18          In the few video deposition excerpts provided to the Court, it appears that the witness takes

                                  19   a very long time to answer (even allowing for the time required to translate the examiner’s

                                  20   question, defending counsel’s objections, and the witness’s answer). However, in these examples,

                                  21   the questions do not obviously relate to a noticed topic, defendants’ counsel objects during the

                                  22   deposition on that ground (among others), and Orion does not address the point here.

                                  23          In short, it is not possible for the Court to conclude on this record that Mr. Chiu’s

                                  24   testimony in these excerpts is representative of his conduct generally during the deposition.

                                  25   III.   CONCLUSION
                                  26          The Court concludes that Mr. Chiu was not adequately prepared to address the following

                                  27   matters within the scope of topic 8: (i) the nature and terms of any agreement between Ningbo

                                  28   Sunny and Mr. Shen, (ii) the compensation, if any, paid to Mr. Shen for his work for Ningbo
                                                                                          4
                                   1   Sunny, and (iii) Mr. Shen’s work for Ningbo Sunny. Defendants must produce a corporate

                                   2   representative who is prepared to testify about these matters for deposition in San Francisco,

                                   3   California. Orion shall have no more than one additional hour to examine the witness.

                                   4          Defendants shall bear Orion’s reasonable attorneys’ fees and costs incurred in connection

                                   5   with the further Rule 30(b)(6) deposition. The parties may not bring any dispute regarding those

                                   6   fees and costs to this Court, unless they have conferred in good faith to resolve any such dispute.

                                   7   If the parties agree regarding the amount of reasonable attorneys’ fees and costs, Orion may file a

                                   8   stipulated or unopposed request for an order in that amount. If the parties disagree, they shall

                                   9   submit their dispute to the Court using the discovery dispute resolution procedures in this Court’s

                                  10   Standing Order for Civil Cases. Orion’s motion is denied in all other respects.

                                  11          IT IS SO ORDERED.

                                  12   Dated: November 5, 2018
Northern District of California
 United States District Court




                                  13

                                  14
                                                                                                    VIRGINIA K. DEMARCHI
                                  15                                                                United States Magistrate Judge
                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         5
